EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 29th day of March 2006 (the “Effective Date”), by and between
New Century Financial Corporation, a Maryland corporation (the “Corporation”)
and Brad A. Morrice, an individual (the “Executive”).

RECITALS

THE CORPORATION AND THE EXECUTIVE ENTER INTO THIS AGREEMENT on the basis of the
following facts, understandings and intentions:

A. The Executive is currently employed by the Corporation as its Vice Chairman,
President and Chief Operating Officer.

B. The Corporation desires that the Executive continue to be employed by the
Corporation to carry out the duties and responsibilities described below, all on
the terms and conditions hereinafter set forth.

C. The Executive desires to accept employment on such terms and conditions.

D. This Agreement shall govern the employment relationship between the Executive
and the Corporation from and after the date hereof and, except as otherwise
provided herein, will supersede and negate all previous agreements with respect
to such relationship, including, without limitation, that certain Employment
Agreement effective as of January 1, 2004, by and between the Executive and the
Corporation, as it has subsequently been amended (the “Current Employment
Agreement”).

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Corporation and the Executive agree as follows:

1. Retention and Duties.



1.1   Effective Date. This Agreement shall become effective as of the Effective
Date. As of the Effective Date, the Executive shall have no further rights under
or with respect to the Current Employment Agreement other than as expressly
provided in Section 3.2 and 5.3(b)(i).



1.2   Retention. The Corporation hereby agrees to engage and employ the
Executive for the Period of Employment (as defined in Section 2) on the terms
and conditions expressly set forth in this Agreement. The Executive hereby
accepts and agrees to such engagement and employment, on the terms and
conditions expressly set forth in this Agreement.



1.3   Duties. During the Period of Employment (as defined in Section 2 below),
the Executive shall serve the Corporation as its Vice Chairman, President and,
commencing on July 1, 2006, Chief Executive Officer. During the Period of
Employment prior to July 1, 2006, the Executive shall serve as Vice Chairman,
President and Chief Operating Officer with his current duties, responsibilities
and authority. As Chief Executive Officer, the Executive shall be the general
manager and chief executive officer of the Corporation and shall be principally
responsible for the general supervision, direction and control of the business
and officers of the Corporation, in each case subject to the general direction
of the Corporation’s Board of Directors (the “Board”). During the Period of
Employment, the Executive shall have the general powers and duties of management
usually vested in the offices of general manager and chief executive officer of
a corporation of the size and nature of the Corporation and such other powers
and duties commensurate with his positions as the Board may assign from time to
time. The Executive shall also be subject to the corporate policies of the
Corporation as they are in effect from time to time throughout the Period of
Employment (including, without limitation, the Corporation’s insider trading
policy, Code of Business Conduct and Ethics, and Code of Ethics for Senior
Financial Officers, as they may change from time to time), but no such
provisions of such policies with regard to termination of employees shall apply
to the Executive except to the extent they constitute Cause hereunder. During
the Period of Employment, the Executive shall report solely to the Board, and it
is expected that the Executive shall interact on an ongoing basis with the Lead
Independent Director of the Board.



1.4   No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Corporation, and hold no other employment. Nothing herein shall preclude the
Executive from (i) continuing to serve on the boards of directors of the
corporations or entities listed on Exhibit A attached hereto, (ii) serving on
such other boards of directors of other business entities as the Board approves
in writing, (iii) engaging in a reasonable level of charitable activities and
community affairs, including serving on boards of directors or the equivalent,
and (iv) managing his personal and family investments and affairs, provided that
such activities do not materially interfere with the effective discharge of his
duties and responsibilities to the Corporation. The Corporation hereby agrees
that the Executive’s service on the boards of directors of the entities listed
on Exhibit A and any other entities approved by the Board shall not be deemed a
violation of the non-competition and non-solicitation provisions of this
Agreement. However, the Corporation shall have the right (upon written notice)
to require the Executive to resign from any board or similar body on which he
may now or in the future serve (or reduce his involvement) if the Board
reasonably determines in good faith that such service materially interferes with
the effective discharge of the Executive’s duties and responsibilities to the
Corporation or that any business related to such service is then in material
competition with any business of any entity within the Corporation or any of its
affiliates. In the event any such resignation (or reduction in involvement) is
required of the Executive, the Executive shall so resign (or reduce his
involvement) as soon as he can practicably do so without violating any fiduciary
duty he may have to such other organization.



1.5   No Breach of Contract. The Executive hereby represents to the Corporation
that: (i) the execution and delivery of this Agreement by the Executive and the
Corporation and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement or policy to which the Executive is a party or otherwise
bound; (ii) that the Executive has no information (including, without
limitation, confidential information and trade secrets) that reasonably could be
related to any business of the Corporation or any of its affiliates which the
Executive is not legally and contractually free to disclose to the Corporation;
(iii) that the Executive is not bound by any confidentiality, trade secret or
similar agreement with any other person. For purposes of this Agreement, the
term “person” includes any individual, association, corporation, partnership,
limited liability company, trust or any other entity or organization, including
a governmental entity.



1.6   Location. The Executive acknowledges that the Corporation’s principal
executive offices are currently located in Irvine, California. The Executive’s
principal place of employment shall be the Corporation’s principal executive
offices, as (subject to Section 5.5(e)(vi)) they may be moved from time to time
at the discretion of the Corporation. The Executive agrees that he will be
regularly present at the Corporation’s principal executive offices, subject to
travel in the course of performing his duties for the Corporation.



2.   Period of Employment. Subject to earlier termination as provided in this
Agreement, the “Period of Employment” shall be a period of three (3) years
commencing on the Effective Date and ending at the close of business on the
third (3rd) anniversary of the Effective Date (the “Termination Date”);
provided, however, that this Agreement shall be automatically renewed, and the
Period of Employment shall be automatically extended for one (1) additional year
on each anniversary of the Effective Date, unless either party gives notice, in
writing, prior to such anniversary that the Period of Employment shall not be
extended (or further extended, as the case may be). The term “Period of
Employment” shall include any extension thereof pursuant to the preceding
sentence. Provision of notice that the Period of Employment shall not be
extended or further extended, as the case may be, shall not constitute a breach
of this Agreement. Notwithstanding the foregoing, the Period of Employment shall
automatically terminate on the date the Executive attains age 65. For purposes
of this Agreement, a termination of the Period of Employment pursuant to the
preceding sentence shall be treated as a termination of employment by the
Executive other than for Good Reason; provided that the Executive shall be
entitled to the pro rata bonus under Section 5.3(d) in the event his employment
so terminates.

3. Compensation.



3.1   Base Salary. The Executive’s base salary for the Period of Employment (the
“Base Salary”) shall be at a rate of SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS
($750,000) per annum and shall be paid in accordance with the Corporation’s
regular payroll practices in effect from time to time, but not less frequently
than in monthly installments. During the Period of Employment, the Board will
review the Executive’s Base Salary on an annual basis (commencing in 2007) and
may increase (but not decrease) the Base Salary from the rate in effect
immediately preceding any such change. Notwithstanding the foregoing, prior to
July 1, 2006, the Executive’s Base Salary shall be his Base Salary as in effect
immediately prior to the execution of this Agreement.



3.2   Annual Incentive Bonus. During the Period of Employment, the Executive
shall be eligible to receive an annual incentive bonus in an amount to be
determined by the Compensation Committee of the Board in good faith, taking into
account the performance of the Corporation and the Executive (the “Incentive
Bonus”). With respect to the 2006 calendar year, the Executive’s Incentive Bonus
shall be determined and paid in accordance with the terms of the Current
Employment Agreement (including Exhibit A thereto). With respect to each
calendar year during the Period of Employment after 2006, the Executive’s target
Incentive Bonus opportunity shall equal THREE HUNDRED PERCENT (300%) of the
Executive’s Base Salary for that year, with the actual bonus amount of any such
calendar year based on performance targets and objectives, and actual
performance against those targets and objectives, as determined in good faith by
the Compensation Committee of the Board for such calendar year.



3.3   Annual Long-Term Incentive Awards. During the Period of Employment
commencing in the first fiscal quarter of each calendar year (including 2006),
the Executive shall receive long-term incentive award opportunities that the
Board or Compensation Committee thereof, as applicable, determines to have an
approximate aggregate value at the time of grant equal to at least THREE HUNDRED
PERCENT (300%) of the Executive’s Base Salary in effect at that time. Such
awards shall be subject to such other terms and conditions as the Board or
Compensation Committee may provide at the time of grant of each applicable award
(including, without limitation, vesting requirements). The awards may be in such
form(s) as the Board or Compensation Committee deems appropriate at the time of
grant (such as, without limiting other types of awards that may be granted,
stock options, restricted stock, restricted stock units, performance stock or
units, and dividend equivalents), and the aggregate grant for any one year may
consist of more than one form of award. The Board or Compensation Committee may
determine the grant date aggregate value of the awards based on such
methodology, and taking into account such facts and circumstances, as it in good
faith considers appropriate at the time of grant of the awards. The methodology
and facts considered may change from year to year.

4. Benefits.



4.1   Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Corporation to the Corporation’s senior executives generally,
in accordance with the eligibility and participation provisions of such plans
and as such plans or programs may be in effect from time to time. In addition,
the Executive shall have the right to participate in the Corporation’s Deferred
Compensation Plan (the “DCP”) and, in the event that the Executive’s employment
is terminated by the Corporation without Cause or by the Executive for Good
Reason, the 2006 Supplemental Executive Retirement Plan (the “2006 SERP”) on
terms that are no less favorable than those offered to the Corporation’s other
senior executives (subject, however, to the benefit offset provision of the 2006
SERP with reference to benefits the Executive may be entitled to under the DCP).
A copy of the 2006 SERP is attached hereto as Exhibit B.



4.2   Reimbursement of Business Expenses. The Corporation shall reimburse the
Executive for all reasonable business expenses the Executive incurs during the
Period of Employment in connection with carrying out his duties to the
Corporation under this Agreement, subject to the Corporation’s expense
reimbursement policies in effect from time to time. In addition, the Corporation
shall reimburse the Executive for or pay the reasonable legal fees incurred by
the Executive relating to the negotiation and preparation of this Agreement and,
to the extent such reimbursement or payment is taxable to the Executive, pay the
Executive a gross-up so the Executive has no after-tax costs with regard to such
legal fees. Concurrently with the execution of this Agreement, the Executive
shall provide the Corporation with an estimate of such legal fees.



4.3   Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation at a rate of six (6) weeks
per year (or such greater vacation benefits as may be provided under the
vacation policies applicable to the Corporation’s senior executives in effect
from time to time), subject to the Corporation’s policies regarding vacation
accruals (including, without limitation, limits on the amount of vacation that
may be accrued and untaken before future accruals cease). The Executive shall
also be entitled to all other holiday and leave pay generally available to other
executives of the Corporation.



4.4   Automobile Expenses. During the Period of Employment, the Corporation
shall provide the Executive with an automobile allowance of $500 per month.



4.5   Financial Planning Expenses. During the Period of Employment, the
Corporation shall pay for financial planning and tax preparation services for
the Executive in an annual amount of $15,000.

5. Termination.



5.1   Termination by the Corporation. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time by the
Corporation: (i) with Cause (as defined in Section 5.5), or (ii) on no less than
thirty (30) days prior written notice to the Executive, without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event the Executive
has a Disability (as defined in Section 5.5).



5.2   Termination by the Executive. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time with or
without Good Reason by the Executive, on no less than thirty (30) days prior
written notice to the Corporation.



5.3   Benefits Upon Termination. If the Executive’s employment by the
Corporation is terminated during the Period of Employment for any reason by the
Corporation or by the Executive, or upon or following the expiration of the
Period of Employment (in any case, the date that the Executive’s employment by
the Corporation terminates is referred to as the “Severance Date”), the
Corporation shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Corporation, any payments or benefits except:

(a) the Corporation shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

(b) if, during the Period of Employment (but not upon or following the
expiration of the Period of Employment), the Executive’s employment is
terminated by the Corporation without Cause or by the Executive for Good Reason
(as defined in Section 5.5) (and, in each case, other than due to either (i) the
Executive’s death, or (ii) the Executive’s Disability), the Corporation shall,
subject to the following provisions of this Section 5.3 and the provisions of
Section 5.4, pay (in addition to the Accrued Obligations) the Executive the
following severance benefits (the “Severance Benefits”):

(i) The Corporation shall pay the Executive, subject to Section 23, an amount,
subject to tax withholding and other authorized deductions, equal to (A) three
(3) times the Executive’s Base Salary at the highest annualized rate in effect
during the one (1) year period immediately prior to the Severance Date, plus
(B) either (x) in the event the Executive’s Severance Date occurs during 2006, a
Severance Bonus (as such term is defined in the Current Employment Agreement),
or (y) in the event the Executive’s Severance Date occurs after 2006, one
(1) times the highest annual incentive bonus paid to the Executive (whether
pursuant to this agreement, the Current Employment Agreement or any other prior
employment agreement) pursuant to Section 3.2 (or the corresponding provisions
of the Current Employment Agreement or any other prior employment agreement, as
applicable) for any one of the three calendar years preceding the calendar year
in which the Severance Date occurs. For purposes of the foregoing clause (B),
the amount of the annual incentive bonus paid to the Executive for any calendar
year shall include the portions of any such incentive bonus that was paid in
cash, any portion that was deferred, and the portion of any such incentive bonus
that was converted into restricted stock or other equity in the amount of the
cash payment that would have been made with respect to such portion but for such
conversion. In the event that the Executive’s employment is terminated by the
Corporation without Cause or by the Executive for Good Reason at any time within
the period commencing six (6) months before a Change in Control Event and ending
thirty-six (36) months after the Change in Control Event, the Severance Bonus
referred to in the foregoing clause (B)(x) or the highest annual incentive bonus
referred to in the foregoing clause (B)(y), as applicable, shall be multiplied
by three (3). Except as provided in the next two sentences, any amounts payable
pursuant to this Section 5.3(b)(i) shall be paid in a series of substantially
equal monthly installments over a period commencing with the Executive’s
Severance Date and continuing through the third anniversary of the Severance
Date (the “Severance Period”). In the event the Executive’s employment
terminates within thirty six (36) months after a Special Change in Control Event
(as defined below), any amounts payable pursuant to this Section 5.3(b)(i) shall
be paid in a single non-discounted lump sum payment no later than thirty
(30) days after the date the Executive provides the Corporation with the release
contemplated by Section 5.4. In the event the Executive’s employment terminates
in circumstances that entitle the Executive to payments pursuant to this
Section 5.3(b)(i), and a Special Change in Control Event occurs after such
payments commence but before all such payments have been made, any remaining
payments otherwise due to the Executive pursuant to this Section 5.3(b)(i) after
the date of such Special Change in Control Event shall be paid in a single
non-discounted lump sum payment no later than thirty (30) days after the date of
the Special Change in Control Event. To the extent payment in a lump sum
following a Special Change in Control Event would be in violation of
Section 409A of the of the Internal Revenue Code of 1986, as amended (the
“Code”), such payments shall instead be paid in a series of substantially equal
monthly installments during the Severance Period. A “Special Change in Control
Event” means a Change in Control Event that also constitutes a “change in the
ownership or effective control” of the Corporation or a change “in the ownership
of a substantial portion of the assets” of the Corporation that is a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code and any
regulations and other guidance promulgated thereunder.

(ii) The Corporation will continue to provide the Executive, subject to
Section 23, with medical insurance coverage (the “Continuation Coverage”)
substantially similar to medical coverage provided to the Corporation’s active
executive employees from time to time. The Corporation shall provide the
Continuation Coverage to the Executive on a fully insured basis that satisfies
the requirements of Section 105(h) of the Code. The Executive will not be
charged a premium for the Continuation Coverage but will be responsible for any
required payments, including without limitation, deductibles, copayments, and
coinsurance. The Continuation Coverage shall include coverage for the
Executive’s spouse and dependent children who meet the eligibility requirements
for medical coverage for spouses and dependent children of the Corporation’s
active executive employees. The Executive’s Continuation Coverage shall continue
until the earliest of (1) the Executive’s death; (2) the date the Executive
becomes eligible for coverage under the health plan of a future employer of him;
or (3) the date the Corporation or its affiliates ceases to offer any group
medical coverage to its active executive employees. Coverage for the Executive’s
spouse and dependents will continue until the earlier of (1) the date the
Executive’s coverage terminates (other than a termination of the Executive’s
coverage due to the Executive’s death) or (2) the date the spouse or dependent
ceases to meet the eligibility requirements for medical coverage for spouses and
dependent children of the Corporation’s active executive employees. Upon the
Executive, or his spouse or dependent(s), becoming eligible for Medicare,
benefits under the Continuation Coverage to such person shall be paid as if the
individual is enrolled in Medicare, even if the individual is not actually
enrolled in Medicare. Notwithstanding anything herein to the contrary, if the
Corporation determines that it is impractical or infeasible to provide the
Continuation Coverage and the Executive, his spouse and his dependents are able
to obtain such medical coverage elsewhere, the Corporation may in lieu thereof
provide the Executive with monthly cash payments equal to the monthly premium
for medical coverage that the Executive, his spouse and his dependants have to
pay for materially similar coverage, with a full tax gross-up of such amount to
the extent necessary so that the Executive will have no after-tax cost for such
payments.

(c) if, during the Period of Employment, the Executive’s employment is
terminated (i) pursuant to the Executive’s Retirement (as defined in
Section 5.5), or (ii) by the Corporation without Cause or by the Executive for
Good Reason at any time within the period commencing six (6) months before a
Change in Control Event and ending thirty-six (36) months after the Change in
Control Event, then any and all stock options and other equity-based awards
granted by the Corporation to the Executive and outstanding immediately prior to
such termination of employment shall become fully vested immediately prior to
such termination and, in the case of any such stock options granted at any time
before the Effective Date, shall be immediately exercisable. With respect to any
stock options granted by the Corporation to the Executive at any time on or
after the Effective Date (including any stock options previously approved but
subject to the execution of this Agreement) and outstanding immediately prior to
such termination of employment, such stock options shall become exercisable only
at such times as such options would have otherwise vested pursuant to their
original vesting schedule, but shall remain exercisable until the first to occur
of (x) five years after the Severance Date, (y) the expiration of the maximum
term of such options, or (z) the termination of such options in accordance with
the change in control or similar provisions applicable to such options;
provided, however, that any such options that were originally scheduled to vest
after such termination or expiration date of the options shall become
exercisable thirty (30) days before the applicable termination or expiration
date. The preceding provisions of this Section 5.3(c) do not limit the
Executive’s right to any accelerated vesting upon any other event or in any
other circumstances (such as upon a Change in Control Event itself or
retirement, to the extent provided for under the terms of the applicable plan
and/or award agreement or elsewhere herein), and shall control over any contrary
provision of any such plan or award agreement (whether entered into before or
after the date hereof) that does not provide for such accelerated vesting or
provides for a shorter term to exercise any options in such circumstances.
Except as provided in this Section 5.3(c), the effect of a termination of the
Executive’s employment on the Executive’s stock options and other equity-based
awards granted by the Corporation shall be determined under the terms of the
award agreement evidencing such option or other award or as otherwise provided
herein.

(d) if, during the Period of Employment, the Executive’s employment is
terminated by the Corporation without Cause, by the Executive for Good Reason,
or due to the Executive’s death or Disability, or if the Executive’s employment
is terminated by the Corporation or by the Executive for any reason (other than
by the Corporation for Cause) upon or at any time following the Termination
Date, the Corporation shall pay the Executive a pro-rated share of any bonus
(including, without limitation, the Incentive Bonus) otherwise payable to the
Executive, for the period from the beginning of the fiscal year in which the
Severance Date occurs through the Severance Date, based on the actual
performance for such fiscal year. Such bonus shall, subject to Section 23, be
paid when bonuses for such year are paid generally to the Corporation’s active
executives.

The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (ii) the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act to continue participation in medical, dental,
hospitalization and life insurance coverage; (iii) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s 401(k)
plan (if any), the DCP and/or the 2006 SERP; (iv) any rights that the Executive
may have under and with respect to a stock option, restricted stock or other
equity-based award, to the extent that such award was granted before the
Severance Date and to the extent expressly provided in the written agreement
evidencing such award; or (v) any right to indemnification the Executive may
have from the Corporation or the Executive’s right to be covered under any
applicable insurance policy, with respect to any liability the Executive
incurred or might incur as an employee, officer or director of the Corporation
or its affiliates, including, without limitation, pursuant to Section 22.



5.4   Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement to the contrary. As a condition precedent to any Corporation
obligation to the Executive pursuant to Section 5.3(b), the Executive shall,
upon or promptly following his last day of employment with the Corporation,
provide the Corporation with a valid, executed, written release of claims (in
the form attached hereto as Exhibit C or such other form as the Corporation may
reasonably require in the circumstances, which other form shall be as attached
hereto as Exhibit C but with such changes as may be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable laws) and such release shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law. The Corporation
shall have no obligation to make any payment to the Executive pursuant to
Section 5.3(b) unless and until the release contemplated by this Section 5.4
becomes irrevocable by the Executive in accordance with all applicable laws,
rules and regulations.

(b) The Executive agrees that the payments contemplated by Section 5.3 shall, if
the release contemplated by Section 5.4(a) is signed and the amounts paid,
constitute the exclusive and sole remedy for any termination of his employment
and in such case the Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Corporation and the Executive acknowledge and agree that there is no duty of
the Executive to mitigate damages under this Agreement, and there shall be no
offset against any amounts due to the Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that the Executive
may obtain. All amounts paid to the Executive pursuant to Section 5.3 shall be
paid without regard to whether the Executive has taken or takes actions to
mitigate damages and, subject to all applicable laws and regulations, shall not
be subject to setoff, counterclaim, recoupment, defense or other right which the
Corporation may have against the Executive or others.



5.5   Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) prior to the Severance Date;

(ii) any Incentive Bonus payable pursuant to Section 3.2 with respect to the
calendar year preceding the year in which the Severance Date occurs (if the
Executive was employed by the Corporation on the last day of that calendar year)
that had not previously been paid;

(iii) any reimbursement due to the Executive pursuant to Section 4.2 for
expenses incurred by the Executive prior to the Severance Date; and

(iv) any other amounts or benefits required to be paid or provided by law or
under any employee benefit plan, program, policy or practice of the Corporation
(other than benefits in the nature of severance pay under any such plan,
program, policy or practice).

Subject to Section 23, all amounts in (i), (ii) and (iii) shall be paid promptly
after the Severance Date and the amounts and benefits in (iv) shall be paid or
provided in accordance with their terms.

(b) As used herein, “Cause” shall mean that, during the Period of Employment,
any of the following events or contingencies exists or has occurred:

(i) the Executive is convicted of, or pleads guilty or nolo contendre to, a
felony (whether or not involving the Corporation or any of its affiliates),
which constitutes a crime of moral turpitude and is punishable by imprisonment
in a state or federal correction facility; or

(ii) the Executive commits an act involving willful misconduct of a material
nature or gross negligence with regard to the Corporation or any of its
affiliates; or

(iii) the Executive commits an act of material fraud or material dishonesty with
regard to the Corporation or any of its affiliates, whether before or at any
time after the Effective Date;

(iv) the Executive willfully and repeatedly fails or refuses to perform his
duties as required by this Agreement; provided that there shall be no
determination of Cause pursuant to this subparagraph (iv) unless the Executive
shall have received written notice from the Board stating the nature of such
failure or refusal and affording the Executive at least ten (10) days to correct
the act or omission asserted to constitute Cause; or

(v) the willful and material violation by the Executive of any reasonable
written rule, regulation or policy of the Corporation applicable to senior
executives of the Corporation unless such violation is cured following written
notice by the Board to the Executive.

However, no act or failure to act, on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Corporation. A determination by the Board that Cause exists
shall be effective only if approved by at least a majority of the Board (not
counting the Executive if he is then a member of the Board) voting in person at
a meeting at which Executive is entitled to be present (with counsel) and
respond to any basis that may be asserted as constituting Cause (a summary of
which shall be supplied to the Executive in writing at least five (5) days
before any such meeting).

(c) As used herein, “Change in Control Event” shall have the meaning ascribed to
such term in the Corporation’s 2004 Performance Incentive Plan.

(d) As used herein, “Disability” shall mean a physical or mental impairment
which has rendered the Executive unable to perform the essential functions of
his employment with the Corporation, even with reasonable accommodation that
does not impose an undue hardship on the Corporation, for more than 180 calendar
days in any 12-month period, unless a longer period is required by federal or
state law, in which case that longer period would apply. The determination of
whether or not a Disability exists for purposes of this Agreement shall be based
upon the findings of a qualified medical doctor reasonably agreed to by the
Corporation and the Executive (or, in the event of the Executive’s incapacity,
his legal representative). In the absence of agreement between the Corporation
and the Executive, each party shall nominate a qualified medical doctor, and the
two doctors so nominated shall select a third qualified medical doctor, who
shall make the determination as to Disability.

(e) As used herein, “Good Reason” shall mean the occurrence of one or more of
the following without the Executive’s written consent:

(i) a material breach of this Agreement by the Corporation (with any reduction
in the Executive’s rate of Base Salary from the rate then in effect or any other
failure of the Corporation to pay the compensation due pursuant to this
Agreement or otherwise provide the annual and long-term incentives required
pursuant to Sections 3.2 and 3.3 being deemed material); or

(ii) a material diminution in the Executive’s responsibilities, duties,
authority or status (when viewed together, in the aggregate) including, without
limitation, any change in title or position such that the Executive is no longer
the Vice Chairman, President and, on and after July 1, 2006, Chief Executive
Officer of the Corporation reporting directly to the Board (unless, only with
respect to the Executive’s Vice Chairman title, the removal of such title is
reasonably necessary in light of applicable legal and conflict of interest
rules); or

(iii) an assignment of duties to the Executive that are materially inconsistent
with the Executive’s positions and status; or

(iv) any failure to reelect the Executive to the Board or removal of the
Executive from the Board; or

(v) the failure of the Corporation to obtain the assumption in writing of its
obligations to perform this Agreement by any successor to all or substantially
all of the assets or business of the Corporation within fifteen (15) days upon a
merger, consolidation, sale or similar transaction and delivery of a copy of
such assumption to the Executive; or

(vi) the assignment of the Executive to duties that would require him to
relocate or transfer his principal place of residence to a location outside of
Orange County, California, or that would make the continuance of his principal
place of residence in Orange County, California unreasonably difficult;

provided, however, that none of the events specified in this Section 5.5(e)
shall constitute Good Reason unless the Executive shall have notified the
Corporation in writing describing the events which constitute Good Reason and
the Corporation shall have failed to cure such event within a reasonable period,
not to exceed ten (10) days, after the Corporation’s actual receipt of such
written notice. For purposes of clarity, a termination of the Executive’s
employment for Cause or due to the Executive’s death, Disability or voluntary
retirement shall not constitute Good Reason.

(f) As used herein, “Retirement” shall mean (i) a termination of the Executive’s
employment by the Corporation for any reason other than for Cause or by the
Executive for Good Reason at any time on or after the Executive’s attainment of
age 50, or (ii) a termination of the Executive’s employment for any reason other
than a termination by the Corporation for Cause at any time on or after the
Executive’s attainment of age 55. For purposes of clarity, a termination of the
Executive’s employment due to the Executive’s death or Disability shall not
constitute Retirement pursuant to the foregoing clause (i), but shall constitute
Retirement pursuant to the foregoing clause (ii) if such termination occurs on
or after the Executive attains age 55.



5.6   Section 280G Gross-Up. The Executive shall be covered by the tax gross-up
provisions set forth in Exhibit D hereto, incorporated herein by this reference.



6.   Means and Effect of Termination. Any termination of the Executive’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination. Upon the occurrence of any such termination,
the Executive shall be deemed to have resigned as a director and/or officer of
the Corporation and its affiliates as of the Severance Date without the giving
of any notice or taking of any other action.



7.   Protective Covenants.



7.1   Confidential Information. As a material part of the consideration for the
Corporation’s commitment to the terms of this Agreement, the Executive hereby
agrees that the Executive will not at any time (whether during or after the
Executive’s employment with the Corporation), other than in the course of the
Executive’s duties hereunder, disclose or use for the Executive’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise, any trade secrets, or other confidential data or information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, or plans of the Corporation or any of its affiliates (collectively,
“Confidential Information”); provided, however, that the foregoing shall not
apply to information which is generally known to the industry or the public,
other than as a result of the Executive’s breach of this covenant. The Executive
further agrees that the Executive will not retain or use for his account, at any
time, any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Corporation or any of its
affiliates (the Corporation and its affiliates are referred to, collectively, as
the “Company Group”). Notwithstanding the foregoing, this Section 7.1 shall not
apply (i) when disclosure of Confidential Information is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction to order the Executive to
disclose or make available such information (provided, however, that the
Executive shall immediately notify the Corporation in writing upon receiving a
request for such information), (ii) with respect to any other litigation,
arbitration or mediation involving this Agreement, including but not limited to
enforcement of this Agreement, or (iii) to any part of the Confidential
Information that becomes generally known to the public (other than by the breach
of this Agreement by the Executive).



7.2   Return of Confidential Material. The Executive shall promptly deliver to
the Corporation upon the termination of Executive’s employment with the
Corporation, for any reason, or any time the Corporation may so request, all
memoranda, notes, records, reports, manuals, charts, and any other documents of
a confidential nature belonging to the Company Group, including all copies,
wherever and however located, including electronically, of such materials which
the Executive may then possess or have under the Executive’s control. Upon
termination of the Executive’s employment with the Corporation, the Executive
shall not take any document, data, or other material of any nature containing or
pertaining to the proprietary information of the Company Group; provided that
the Executive may retain and use his rolodex and similar address books.



7.3   No Competing Employment. The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Corporation, the amount of
sensitive and confidential information involved in the discharge of the
Executive’s position with the Corporation, and the harm to the Corporation that
would result if such knowledge or expertise was disclosed or made available to a
competitor. Based on that understanding, the Executive hereby expressly agrees
that, during the Period of Employment and for a period of one year following the
Severance Date (or, if longer, during any period in which the Executive is
receiving severance or other payments from the Corporation hereunder), the
Executive shall not, without prior written approval of the Corporation, directly
or indirectly own an interest in, manage, operate, join, control, lend money or
render financial assistance to, as an officer, employee, partner, stockholder,
consultant or otherwise, any individual, partnership, firm, corporation or other
business organization or entity that, at such time directly competes with the
Company Group in the business of, underwriting, purchasing, securitizing,
selling or servicing residential mortgage loans and lines of credit (a
“Competing Company”). In addition, a business that does not directly compete
with the Company Group but is affiliated with an individual, partnership, firm,
corporation or other business organization or entity that does compete with the
Company Group shall not itself be considered a Competing Company so long as not
more than one-third of the aggregate gross revenues, and not more than one-third
of the aggregate net income, of such business and its affiliates (in each case,
on a consolidated basis for the fiscal year immediately preceding the fiscal
year in which the Executive becomes involved with such business) is derived from
the business of underwriting, purchasing, securitizing, selling or servicing
residential mortgage loans and lines of credit. Notwithstanding the foregoing,
the Executive shall be entitled to own up to 5% of the outstanding securities of
any entity if such securities are registered under Section 12(b) or (g) of the
Securities Exchange Act of 1934, as amended, and, upon approval of the Board,
the Executive shall be entitled to purchase securities of a Competing Company
entity if such securities are offered to investors irrespective of any
employment or other participation in the entity by the investor. Furthermore,
the Executive may hold less than five percent (5%) interest in mutual funds,
private equity funds, hedge funds and similar pooled entities that have
interests in competitive entities so long as such investments are completely
passive; provided, however, that in no event shall the Executive’s aggregate
ownership (whether such ownership is direct or through a fund or other entity)
in any Competing Company exceed 5% of the outstanding securities of such entity.



7.4   Prohibition on Solicitation of Customers. During the Period of Employment
and for a period of one year following the Severance Date (or, if longer, during
any period in which the Executive is receiving severance or other payments from
the Corporation hereunder), the Executive shall not, directly or indirectly,
either for the Executive or for any other person or entity, solicit any person
or entity to terminate such person’s or entity’s contractual and/or business
relationship with the Company Group, nor shall the Executive interfere with or
disrupt or attempt to interfere with or disrupt any such relationship. The
foregoing shall not be violated by general advertising of a customary nature not
targeted at such persons or entities, nor by serving as a reasonable and
customary reference upon request.



7.5   Prohibition on Solicitation of the Company’s Employees or Independent
Contractors After Termination. During the Period of Employment and for a period
of one year following the Severance Date (or, if longer, during any period in
which the Executive is receiving severance or other payments from the
Corporation hereunder), the Executive will not directly or indirectly solicit
any of the Company Group’s employees, agents, or independent contractors to
leave the employ of the Company Group for a Competing Company. The foregoing
shall not be violated by general advertising of a customary nature not targeted
at such employees, agents or independent contractors, nor be serving as a
reasonable and customary reference upon request.



7.6   Right to Injunctive and Equitable Relief. The Executive’s obligations not
to disclose or use Confidential Information and to refrain from the
solicitations described in this Section 7 are of a special and unique character,
which gives them a peculiar value. The Corporation cannot be reasonably or
adequately compensated in damages in an action at law in the event the Executive
breaches such obligations, and the breach of such obligations would cause
irreparable harm to the Corporation. Therefore, the Executive expressly agrees
that the Corporation shall be entitled to injunctive and other equitable relief
without bond or other security in the event of such breach in addition to any
other rights or remedies which the Corporation may possess. Furthermore, the
obligations of the Executive and the rights and remedies of the Corporation
under this Section 7 are cumulative and in addition to, and not in lieu of, any
obligations, rights, or remedies created by applicable law relating to
misappropriation or theft of trade secrets or confidential information.



7.7   Cooperation. The Executive agrees that the Period of Employment and
thereafter, he shall respond to all reasonable inquiries of the Corporation
about any matters concerning the Corporation or its affairs that occurred or
arose during the Executive’s employment by the Corporation, and the Executive
further agrees to reasonably cooperate with the Corporation in investigating,
prosecuting and defending any charges, claims, demands, liabilities, causes of
action, lawsuits or other proceedings by, against or involving the Corporation
relating to the period during which the Executive was employed by the
Corporation or relating to matters of which the Executive has or should have
knowledge or information. The Executive further agrees that, except as required
by law, the Executive will at no time voluntarily serve as a witness or offer
written or oral testimony against the Corporation in conjunction with any
complaints, charges or lawsuits brought against the Corporation by or on behalf
of any current or former employees, or any governmental or administrative
agencies related to his period of employment and will provide the Corporation
with notice of any subpoena or other request for such information or testimony.



7.8   Remedy for Breach of Section 7.

(a) In the event the Executive willfully breaches Section 7.3 in any material
manner, and notwithstanding anything else to the contrary, then, in addition to
any other legal remedies the Corporation may have, the Corporation shall have
the right, in its sole discretion, to take any or all of the following actions:
(i) terminate the payments and benefits otherwise due pursuant to
Section 5.3(b)(i) and/or (ii) terminate any and all stock options theretofore
granted to the Executive by the Corporation (to the extent not theretofore
exercised); provided, however, that if a cure is reasonably possible in the
circumstances, the Corporation shall provide the Executive with written notice
of the breach and shall not take any of the above actions unless the Executive
fails to cure the breach within ten (10) business days’ after such notice, and
the Executive agrees to not exercise any such stock options after the
Corporation provides the Executive with such notice and before such cure is
made.

(b) In the event the Executive willfully breaches any provision of Section 7
(other than Section 7.3) in any material manner, and notwithstanding anything
else to the contrary, then, in addition to any other legal remedies the
Corporation may have, the Corporation shall have the right, in its sole
discretion, to terminate the payments and benefits otherwise due pursuant to
Section 5.3(b)(i) (but not any payments or benefits provided pursuant to
Section 5.3(b)(ii)); provided, however, that if a cure is reasonably possible in
the circumstances, the Corporation shall provide the Executive with written
notice of the breach and shall not terminate such payments and benefits unless
the Executive fails to cure the breach within ten (10) business days’ after such
notice.



8.   Withholding Taxes. Notwithstanding anything else herein to the contrary,
the Corporation may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.



9.   Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any party without the prior
written consent of the other party and any such attempted assignment and
delegation shall be void and be of no effect. Notwithstanding the foregoing
provisions of this Section 9, in the event of a merger, consolidation, or
transfer or sale of all or substantially all of the assets of the Corporation
with or to any other individual(s) or entity, this Agreement shall, subject to
the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Corporation hereunder.



10.   Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.



11.   Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.



12.   Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary. (The Executive and the Corporation are sometimes referred to in
this Agreement as the “parties” hereto.)



13.   Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.



14.   Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. As of the Effective
Date, this Agreement shall supersede all agreements of the parties hereto that
are prior to or contemporaneous with the Effective Date and that directly or
indirectly bear upon the subject matter hereof (including, without limitation,
the Current Employment Agreement except to the extent necessary to effect
Section 3.2 and 5.3(b)(i)), other than any prior agreement relating to any right
to indemnification the Executive may have from the Corporation or the
Executive’s right to be covered under any applicable insurance policy, with
respect to any liability the Executive incurred or may incur as an employee,
officer or director of the Corporation or its affiliates. Any negotiations,
correspondence, agreements, proposals or understandings prior to the Effective
Date relating to the subject matter hereof shall be deemed to have been merged
into this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. This Agreement is an
integrated Agreement.

Any written agreement evidencing a stock option or other equity-based incentive
previously granted by the Corporation is outside of the scope of this Agreement
as to the terms and conditions of the award evidenced by such agreement.



15.   Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.



16.   Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.



17.   Arbitration. Any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange County, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
hereto acknowledge and agree that they are hereby waiving any rights to trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in connection with any matter whatsoever arising out of
or in any way connected with this Agreement or the Executive’s employment. The
parties agree hereto that the Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The Executive and the Corporation further agree that in any proceeding to
enforce the terms of this Agreement, each party shall bear its own attorneys’
fees and costs. Notwithstanding this provision, the parties hereto may mutually
agree to mediate any dispute prior to or following submission to arbitration.

18. Notices.

(a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties hereto as follows:

(i) if to the Corporation:

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: General Counsel

with a copy to:

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: Lead Director

(ii) if to the Executive, at the last address of the Executive on the books of
the Corporation.

(b) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.



19.   Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.



20.   Provisions that Survive Termination. The provisions of Sections 5.3, 5.4,
5.5, 5.6, 7 through 19, 21 through 23, this Section 20, and any other section
hereof that by its terms is required to survive under the circumstances shall
survive any termination of the Period of Employment.



21.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories. Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.



22.   Indemnification.

(a) The Corporation agrees that (i) if the Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other (a “Proceeding”) by reason of the fact that he is or was a director,
officer or employee of the Corporation or is or was serving at the request of
the Corporation as a director, officer, member, employee, agent, manager,
consultant or representative of another person or (ii) if any claim, demand,
request, investigation, controversy, threat, discovery request or request for
testimony or information (a “Claim”) is made, or threatened to be made, that
arises out of or relates to the Executive’s service in any of the foregoing
capacities, whether arising before or after the Effective Date, then the
Executive shall promptly be indemnified and held harmless by the Corporation to
the fullest extent legally permitted or authorized by the Corporation’s
certificate of incorporation, bylaws or Board resolutions or, if greater, by the
laws of the State of Maryland, against any and all costs, expenses, liabilities
and losses (including, without limitation, attorney’s fees, judgments, interest,
expenses of investigating, defending or obtaining indemnity with respect to any
Proceeding or Claim, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by the Executive
in connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer or employee of the
Corporation or a director, officer, member, employee, agent, manager, consultant
or representative of such other person and shall inure to the benefit of the
Executive’s heirs, executors and administrators. To the extent permitted by law,
the Corporation shall advance to the Executive all costs and expenses incurred
by him in connection with any such Proceeding or Claim within thirty (30) days
after receiving written notice requesting such an advance. Such notice shall
include, to the extent required by applicable law, an undertaking by the
Executive to repay the amount advanced if he is ultimately determined not to be
entitled to indemnification against such costs and expenses.

(b) Neither the failure of the Corporation (including its Board, independent
legal counsel or stockholders) to have made a determination in connection with
any request for indemnification or advancement under Section 22(a) that the
Executive has satisfied any applicable standard of conduct, nor a determination
by the Corporation (including its Board, independent legal counsel or
stockholders) that the Executive has not met any applicable standard of conduct,
shall create a presumption that the Executive has not met an applicable standard
of conduct.

(c) During the Period of Employment and for a period of six (6) years
thereafter, the Corporation shall keep in place a directors and officers’
liability insurance policy (or policies) providing comprehensive coverage to the
Executive to the extent that the Corporation provides such coverage for any
other present or former senior executive or director of the Corporation.

(d) The provisions of this Section 22 shall apply to the estate, executor,
administrator, heirs, legatees or devisees of the Executive.



23.   Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Section 409A of the Code
(“Code Section 409A”), the Executive shall not be entitled to any payments upon
a termination of his employment until the earlier of (i) the date which is six
(6) months after his termination of employment for any reason other than death,
or (ii) the date of the Executive’s death. Furthermore, with regard to any
benefit to be provided upon a termination of employment, to the extent required
by Code Section 409A, the Executive shall pay the premium for such benefit
during the aforesaid period and be reimbursed by the Corporation therefor
promptly after the end of such period. Any amounts otherwise payable to the
Executive following a termination of his employment that are not so paid by
reason of this Section 23(a) shall be paid as soon as practicable after the date
that is six (6) months after the termination of the Executive’s employment (or,
if earlier, the date of the Executive’s death). The provisions of this Section
23(a) shall only apply if, and to the extent, required to comply with Code
Section 409A.

(b) The Corporation shall use its best efforts to design, administer and timely
amend (to the extent necessary) its benefit plans, programs, agreements, awards
and arrangements with, covering, granted to, or in which the Executive
participates so as to comply with the requirements of Code Section 409A. Any
amendment required pursuant to the preceding sentence shall be designed to
preserve the intended benefits to the maximum extent reasonably possible. To the
extent the Executive’s consent is required to effect any such amendment, the
Executive agrees to so consent.

(c) To the extent that this Agreement or any plan, program or award of the
Corporation in which the Executive participates or which has been or is granted
by the Corporation to the Executive, as applicable, is subject to Code
Section 409A, the Corporation and the Executive agree that the terms and
conditions of plan, program or award shall be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
the agreement, to comply with Code Section 409A.

[The remainder of this page has intentionally been left blank.]

1

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the Effective Date.

“CORPORATION”

New Century Financial Corporation,
a Maryland corporation

By: /s/ Stergios Theologides
Print Name: Stergios Theologides
Title: Executive Vice President—Corporate Affairs
and General Counsel


“EXECUTIVE”

/s/ Brad A. Morrice



    Brad A. Morrice

2